Citation Nr: 0027629	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
temporomandibular joint (TMJ) syndrome, evaluated as 
noncompensably disabling prior to October 25, 1996 and 20 
percent disabling thereafter.

2.  Entitlement to an increased (compensable) initial rating 
for headaches.

3.  Entitlement to an increased initial rating for contact 
dermatitis, evaluated as 10 percent disabling for the entire 
appeal period.

4.  Entitlement to an increased initial rating for allergic 
rhinitis, evaluated as noncompensably disabling prior to 
October 7, 1996 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1975 to 
September 1981, and from June 1985 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a rating decision dated in 
August 1995, the RO granted service connection for TMJ 
syndrome, peeling skin of both hands (contact dermatitis) and 
allergic rhinitis, and assigned noncompensable disability 
evaluations for each.  In a rating decision dated in March 
1996, the RO granted service connection for headaches as 
secondary to service connected TMJ syndrome, and assigned a 
noncompensable rating for TMJ syndrome with headaches.  The 
appellant has appealed the RO's initial assignments for the 
above- mentioned disabilities.  The 10 percent rating 
currently in effect for contact dermatitis was assigned in an 
October 1996 rating decision.  In November 1997, the RO 
assigned a 20 percent disability rating for TMJ syndrome with 
headaches effective to October 25, 1996.  In March 2000, the 
RO appeared to have assigned a noncompensable disability 
evaluation for allergic rhinitis prior to October 7, 1996 and 
a 10 percent disability evaluation thereafter.

As addressed in the remand appended to this decision, the 
Board is of the opinion that the appellant's claim for a 
compensable rating for her service connected headaches is 
best addressed as a claim separate and distinct from her 
claim for an increased rating for TMJ syndrome.  The Board 
has further rephrased the issues listed on the title page to 
reflect the procedural posture of these claims.  See 
Fenderson v. West, 12 Vet.App. 119 (1999) (separate or 
"staged" ratings must be assigned in initial rating claims 
following a grant of service connection where the evidence 
shows varying levels of disability for separate periods of 
time).

The Board notes that, during her August 1998 VA skin diseases 
examination, the appellant informed the VA examiner that she 
was not seeking a rating change for her service connected 
contact dermatitis.  In the Supplemental Statement of the 
Case dated in March 2000, the RO informed the appellant that 
she needed to submit a written statement to close her appeal 
on this issue.  To date, the appellant has not submitted a 
written withdrawal, and the Board will proceed accordingly.  
See 38 C.F.R. § 20.204(c) (1999) (withdrawal of a substantive 
appeal must be in writing).  See also AB v. Brown, 6 Vet.App. 
35, 38 (1992) (a claimant is presumed to be seeking the 
maximum benefits allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded).

The Board further notes that, by letter received in February 
1997, the appellant properly withdrew from appeal her claim 
for service connection for chronic anemia.  See 38 C.F.R. 
§ 20.204(c) (1999).  By letter received in September 1998, 
she also withdrew her request for a personal hearing before a 
Member of the Board.  See 38 C.F.R. § 20.702(e) (1999) (a 
request for a hearing may be withdrawn by an appellant at any 
time before the date of the hearing).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claims for increased 
ratings for TMJ syndrome, contact dermatitis and allergic 
rhinitis has been obtained by the RO.

2.  Prior to October 14, 1996, the appellant's TMJ syndrome 
was manifested primarily by complaint of pain, clicking and 
popping of the TMJ with tenderness of the masselar areas, but 
absent limitation of motion or abnormality of the mandible, 
maxilla or condyloid process.

3.  From October 14, 1996, the appellant's TMJ syndrome was 
manifested by primarily by increased subjective complaints 
with inter- incisal range limited from approximately 20-30 
mm., but absent severe displacement of the maxilla by 
malunion or nonunion, loss of the mandible or maxilla, or 
significant loss of the condyloid process.

4.  The appellant's contact dermatitis is manifested 
primarily by mild hypopigmentation and lichenification of the 
1st- 4th digits of the right hand and the 1st and 2nd digits of 
the left hand, but absent constant itching or exudation, 
extensive lesions or marked disfigurement.

5.  For the entire appeal period, the appellant's allergic 
rhinitis has been manifested by complaint of chronic sinus 
congestion with post-nasal drip, drainage and headaches with 
objective evidence of hypertrophic inferior turbinates which 
are pale and boggy in appearance, but absent manifestations 
of moderate crusting, ozena, anosmia or polyps.

6.  Based upon the particular facts of this case, the 
diagnostic criteria in effect prior to October 7, 1996 for 
rating a disability involving allergic rhinitis are more 
favorable in application than the diagnostic criteria 
currently in effect.


CONCLUSIONS OF LAW

1.  For the time period prior to October 14, 1996, the 
criteria for an increased (compensable) initial rating for 
TMJ syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.31, 3.321(a), 4.3, 4.40, 4.45, 
4.150, Part 4, Diagnostic Codes 9900- 9916 (1999).

2.  From October 14, 1996, the criteria for a rating in 
excess of 20 percent for TMJ have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.31, 3.321(a), 4.40, 
4.45, 4.150, Part 4, Diagnostic Codes 9900- 9916 (1999).

3.  The criteria for disability rating in excess of 10 
percent for contact dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Codes 7806, 7817 
(1999).

4.  For the time period prior to October 7, 1996, the 
criteria for a 10 percent rating, but no higher, for allergic 
rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6501 (1996); Karnas v. Derwinski, 1 Vet.App. 
308 (1991).

5.  For the time period from and after October 7, 1996, the 
criteria for a rating in excess of 10 percent for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6501 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (1999); Karnas v. Derwinski, 1 Vet.App. 308 (1991); 
VA O.G.C. Prec. 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating - TMJ syndrome

The appellant contends that her TMJ disability warrants a 
disability rating in excess of the currently assigned 20 
percent rating.  Her allegations and the evidence of record, 
when viewed in the light most favorable to her claim, are 
sufficient to well ground her claim within the meaning of 38 
U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 
629, 631 (1992).  As such, VA has a duty to assist her in the 
development of her claim.  Morton v. West, 12 Vet. App. 477, 
486 (1999); 38 U.S.C.A. § 5107(a) (West 1991).  

In this case, the appellant has testified to her TMJ symptoms 
on two separate occasions and all clinical records identified 
by her as relevant to her claim on appeal have been obtained 
by the RO.  Furthermore, the RO has afforded her VA oral and 
dental examinations in 1995 and 1998.  In a brief submitted 
in September 2000, the appellant's representative appears to 
have argued that a new examination should be scheduled 
pursuant to the holding in Olson v. Principi, 3 Vet.App. 480, 
482 (1992), wherein the Court of Appeals for Veterans Claims 
(the Court) held that when a claimant alleges that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of disability, VA must provide a new examination.

The Board notes that the August 1998 VA dental and oral 
examination report, which is the most recent examination 
report of record, specifically addresses all the factors to 
be considered in evaluating TMJ disorders.  There is no 
evidence of record, either by way of medical records or 
statements by the appellant, which suggests that her TMJ 
disability has increased in severity since her 1998 VA 
examination.  Thus, the Board is of the opinion that the 
evidence of record is adequate for rating purposes, and that 
the holding in Olson is inapplicable to the facts of this 
case.  The Board is further of the opinion that the duty to 
assist the appellant, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against her claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

Historically, the appellant was first diagnosed with TMJ 
syndrome, manifested by complaint of head pain and vertical 
headaches, during her second period of service in 1994.  On 
VA dental examination, dated in March 1995, she reported a 
history of always having TMJ with headaches that she treated 
with aspirin or Tylenol.  She primarily complained of pain 
and popping of the left joint with inability to chew on that 
side.  On physical examination, palpation and auscultation of 
the TMJ revealed a bilateral meniscal click in vertical 
excursion that was more pronounced on the left side.  There 
was an occasional click in the right TMJ on left lateral 
excursion with all other excursions producing normal joint 
sounds.  Her occlusion was described as a class one maxillo- 
mandibular first molar configuration.  Orthopantomograph x- 
ray examination revealed normal contours.  She was given a 
diagnosis of bilateral TMJ disorder.  By means of a rating 
decision dated in August 1995, the RO granted service 
connection for TMJ syndrome, and assigned an initial 
noncompensable disability evaluation.

In December 1995, the appellant was seen at the dental clinic 
at McDill Air Force Base (AFB) with complaint of jaw pain.  
On physical examination, she was tender to palpation at both 
masselar areas but more so on the right side.  There was 
normal range of motion.  Orthopantomograph x- ray examination 
was within normal limits.  She was prescribed Motrin with 
instructions to limit mandibular motion and use moist heat.  
VA outpatient treatment records in January and March 1996 
noted that she possibly manifested headaches as secondary to 
her TMJ syndrome.  

On October 14, 1996, the appellant was seen by Dr. R.H.C. for 
an evaluation of her TMJ disability.  At that time, she 
voiced additional complaint of excessive clicking noises, 
difficulty chewing hard foods, left side locking in the open 
position, sharp throbbing pain upon opening the mouth and 
improper sitting of the tongue which affected her speech.  
She described alternating periods of pain and no pain with 
her discomfort maintained by over- the- counter analgesics 
and jaw massage.  She had limited opening due to discomfort 
which, by panorex x- ray examination, was measured as a 
maximum opening at approximately 20-30 millimeters (mm).  
Lingual bilateral tori were present with abrasion on the tip 
of the tongue.  There were no changes of bone or 
abnormalities of the TMJ areas.  Her diagnosis was of 
displaced discs bilaterally with bilateral joint 
inflammation.  Her treatment options included fitting for a 
flat plane splint, physical therapy and possible tori removal 
surgery.  A magnetic resonance imaging (MRI) scan was 
scheduled for the future.  A few days later she was 
prescribed Nortriptyline and Motrin.

On October 25, 1996, the appellant appeared before the RO and 
testified to pain in the jaw area, especially on the left, 
with limited ability to open her mouth or chew hard.  She had 
frontal headaches during flare- ups and noticed that her 
tongue pushed forward very hard on the inside of her teeth.  
She indicated that a specialist at McDill AFB had recommended 
an MRI examination to determine the cause of her jaw popping, 
and that she was to be fitted for a splint.  She was 
prescribed Nortriptyline to help relax her muscles.  In a 
rating decision dated later that month, the RO granted 
service connection for headaches as secondary to service 
connected TMJ syndrome, and assigned a noncompensable 
disability evaluation for TMJ syndrome with headaches.

In July 1997, the appellant again appeared before the RO and 
testified to excessive clicking of the jaw bilaterally with 
occasional locking of the jaw.  She stated that her mouth 
opening was limited to 20-30 mm.  She believed that she 
grinded her teeth at night.  She further testified that her 
treating physician had associated her additional complaints 
of daily headaches and shoulder pain to her TMJ disability.  
She was also told that dislocation of her cartilage in the 
jaw was causing her clicking sounds.  Her condition was being 
treated with ultrasound and massaging of the jaw, neck and 
shoulder area.  Her headaches usually subsided with Tylenol 
or over- the- counter aspirins.

Thereafter, the RO received additional private and VA 
clinical records.  An April 1997 VA outpatient report noted 
her complaint of headaches associated with her TMJ syndrome.  
In May 1997, her private physician noted an abnormal bite 
pattern with suspicion of bilateral disc location.  At that 
time, her x- ray examination revealed that the bone was 
within normal limits and she was fitted for a splint to 
alleviate pressure on the joints, decrease load and relax the 
muscles.  In June 1997, she reported significant improvement 
in her cervical region but continued to complain of popping 
with swing motion of the jaw.  Her physical examination 
revealed mandible depth of 20 centimeters, moderate loss of 
motion with popping on left swing, minimal loss of motion on 
right swing and major loss of protrusion.  The examiner 
provided opinion that she manifested functional difficulty 
with yawning and chewing.  She also had postural and work 
activity limitations of 8 hours.  

By means of a rating decision dated in November 1997, the RO 
increased the disability evaluation for TMJ syndrome with 
headaches to 20 percent disabling effective to October 25, 
1996.

On VA dental and oral examination, dated in August 1998, the 
appellant primarily complained of pain over the lower part of 
her pre- auricular region with use of her jaw and popping 
limited to the left side upon opening.  She also complained 
of headaches in the frontal region, on the top of her head, 
and behind her ears due to her jaws.  She indicated that it 
helped to massage over her joints.  Her physical examination 
revealed deviation of the mandible to the right with wide 
opening.  The maximal opening measured with a Boley gauge was 
26 mm.  There appeared to be a small amount of translation of 
the right condyle.  She had bilateral tenderness to palpation 
over the TMJ's as well as the master and medial pterygoid 
muscles. There was a pop in the left TMJ with wide opening.  
Her teeth did not show large facets of wear.  She appeared to 
have a class one dental occlusion with good intercuspation.  
Radiographs, including computerized tomography (CT) scans, 
showed "questionable" osseous changes in both condyles.  An 
MRI showed possible anterior displacement of the right 
articular cartilage.  The VA examiner described her 
functional limitation as limited inter- incisal range of 
motion of the mouth of 26 mm. with inability to place larger 
objects in her mouth.  The examiner also interpreted the CT 
scan as showing "possible" loss of some bone in the 
bilateral mandibular condyles.  The final assessment was of 
internal derangement of bilateral TMJ with some limitation of 
opening.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Medical reports of 
examination must be viewed in light of the whole recorded 
history and reconciled into a consistent picture so that a 
current rating may accurately reflect the elements of 
disability.  38 C.F.R. § 4.2 (1999).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

The severity of dental and oral condition is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
As indicated above, the appellant is in receipt of a 
noncompensable disability evaluation for the time period 
prior to October 25, 1996, and a 20 percent disability 
evaluation thereafter.  Pertinent to the particular facts of 
this case, the noncompensable disability evaluation 
contemplates TMJ syndrome manifested by slight displacement 
of the mandible by malunion (Diagnostic Code 9904), loss of 
less than 25 percent of the maxilla replaceable by prosthesis 
(Diagnostic Code 9915) and/or slight displacement of the 
maxilla by malunion or nonunion (Diagnostic Code 9916). 

A 10 percent disability rating contemplates moderate 
displacement of the mandible by nonunion (Diagnostic Code 
9903), limitation of motion of temporomandibular articulation 
of inter-cisal range from 31 to 40 mm. or limitation of 
motion of range of lateral excursion from 0 to 4 mm. 
(Diagnostic Code 9905), unilateral loss of coronoid process 
(Diagnostic Code 9909) and/or moderate displacement of the 
maxilla by malunion or nonunion (Diagnostic Code 9916).  The 
Board notes that the severity of displacement of the mandible 
is dependent upon degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Codes 
9903 and 9904, Note (1999).  The Board further notes that 
ratings for limited inter- cisal movement are not combined 
with ratings for lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905, Note (1999).

A 20 percent disability rating contemplates severe 
displacement of the mandible by malunion (Diagnostic Code 
9904), limitation of motion of temporomandibular articulation 
of inter-cisal range from 21 to 30 mm. (Diagnostic Code 
9905), bilateral loss of coronoid process (Diagnostic Code 
9909), and/or loss of less than 25 percent of the maxilla 
replaceable by prosthesis (Diagnostic Code 9915).  A 30 
percent rating requires loss of approximately one- half of 
the mandible without involving TMJ articulation (Diagnostic 
Code 9902), severe nonunion of the mandible (Diagnostic Code 
9903), limitation of motion of temporomandibular articulation 
of inter-cisal range from 11 to 20 mm. (Diagnostic Code 
9905), loss of one or both sides of the condyloid process 
(Diagnostic Code 9908), loss of 25- 50 percent of the maxilla 
not replaceable by prosthesis (Diagnostic Code 9915) and/or 
severe displacement of the maxilla by malunion or nonunion 
(Diagnostic Code 9916).  

The Board also notes that, with respect to musculoskeletal 
disabilities manifested by loss of range of motion, there are 
situations in which the provisions of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 warrant a compensable evaluation due to the 
existence of functional loss due to pain, or weakened 
movement, excess fatigability, incoordination, or pain on 
movement.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Generally, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

For the time period prior to October 14, 1996, the Board 
finds that the evidence of record preponderates against a 
compensable rating for TMJ syndrome.  During this time 
period, the appellant did complain of pain, clicking and 
popping of the TMJ.  Her objective findings included 
tenderness to palpation of the masselar areas, bilateral 
meniscal click in vertical excursion and occasional right 
click on left lateral excursions.  However, a compensable 
rating under Diagnostic Code 9905 is not warranted as she 
manifested normal range of motion of the TMJ.  Her 
orthopantomograph x- ray examination, which revealed normal 
contours, did not reveal any abnormality of the mandible, 
maxilla or condyloid process.  As such, a compensable rating 
is not warranted under Diagnostic Codes 9903, 9909 or 9916.  
While the appellant subjectively complained of discomfort in 
the movement of the jaw, she did not manifest any loss of 
range of motion and the pathology and objective observations 
of her behavior did not satisfy the requirements for a 
compensable evaluation under 38 C.F.R. §§ 4.40, 4.45, or 
4.59.

Beginning on October 14, 1996, a private examination report 
records the appellant's complaints of excessive clicking 
noises with added complaint of difficulty chewing hard foods, 
left side locking in the open position, sharp throbbing pain 
upon opening the mouth and improper sitting of the tongue 
which affected her speech.  At that time, her physical 
examination revealed inter- incisal range limited from 
approximately 20-30 mm.  This evidence warranted a 20 percent 
rating under Diagnostic Code 9905 effective on October 14, 
1996.  In this case, the RO has assigned an effective date of 
October 25, 1996, which is the date of the appellant's 
testimony, but the difference between an effective date of 
October 14, 1996 and October 25, 1996 has no practical effect 
with regard to the payment of monetary benefits.  See 
38 C.F.R. § 3.31 (1999) (the effective date for the payment 
of monetary benefits based on increased award of compensation 
may not be made for any period before the first day of the 
calendar month following the month in which the award became 
effective).

The Board further finds that the evidence of record 
preponderates against a rating in excess of 20 percent from 
October 14, 1996.  The medical evidence of record shows that 
the appellant's inter- incisal TMJ articulation has measured 
between 20- 30 mm in October 1996 and 26 mm. in 1998.  The 
Board is of the opinion that such evidence demonstrates that 
her TMJ articulation is greater than 20 mm.  As such, a 
higher still rating under Diagnostic Code 9905 is not 
warranted.  There is no evidence of loss of the mandible or 
maxilla.  Thus, a higher rating is not warranted under 
Diagnostic Codes 9902 and 9915.  She has been diagnosed with 
displaced discs bilaterally with bilateral joint inflammation 
which has resulted in bilateral lingual tori, minimal to 
moderate swing disability of the jaw and major loss of 
protrusion.  However, this evidence does not show nonunion of 
the mandible nor does it show "severe" displacement of the 
maxilla by malunion or nonunion.  As such, the evidence of 
record preponderates against a rating greater than 20 percent 
under Diagnostic Codes 9903 and 9916.  While the 1998 VA 
examination showed "possible" loss of some bone in the 
bilateral mandibular condyles, otherwise described as 
"questionable osseous changes," there is no evidence of 
loss of one or both sides of the condyloid process.  
Therefore, the appellant does not meet the requirements for a 
30 percent rating under Diagnostic Code 9908.

In arriving at this decision, the Board has considered the 
appellant's complaints of pain and pain on movement.  The 
Board further notes that the medical evidence describes her 
functional impairment in terms of yawning, chewing and 
inability to open her mouth beyond her maximum inter- incisal 
range.  In this case, she has been rated on symptomatology of 
limitation of motion of the TMJ which specifically 
contemplates her maximum inter- incisal range of motion.  See 
generally Johnson v. Brown, 9 Vet.App. 7 (1996).  The 
evidence of record does not demonstrate any additional 
disability, such as functional loss due to painful use, 
weakness, excess fatigability, incoordination, or impaired 
ability to execute, which are not contemplated by her current 
20 percent disability evaluation.  It should be noted that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more often) for the same 
symptomatology.  Esteban v. Brown, 6 Vet.App. 259, 262 
(1994); 38 C.F.R. § 4.14 (1999).  Thus, in this case, a 
separate rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is not 
in order.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

II.  Increased rating - contact dermatitis

The appellant contends that symptoms associated with her 
contact dermatitis warrants a disability rating in excess of 
the currently assigned 10 percent rating.  Her allegations 
and the evidence of record, when viewed in the light most 
favorable to her claim, are sufficient to well ground her 
claim within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle, 2 Vet.App. at 631.  As such, VA has a duty to 
assist her in the development of her claim.  Morton, 12 Vet. 
App. at 486.  

In this case, the appellant has testified to her contact 
dermatitis symptoms on two separate occasions and all 
clinical records identified by her as relevant to her claim 
on appeal have been obtained by the RO.  Furthermore, the RO 
has afforded her VA skin diseases examinations in 1995 and 
1998.  In a brief submitted in September 2000, the 
appellant's representative has argued that a new examination 
is required pursuant to the holding in Ardison v. Brown, 6 
Vet.App. 405 (1994).  In that decision, the Court held that 
the duty to assist requires that, when a claimant submits a 
claim for an increased rating for a skin disease with a known 
history of cyclical manifestations of symptoms, VA must 
conduct an examination during the active stage of the 
disease.  Id. at 408.  In so holding, the Court stated: "It 
is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."  Id. at 407.

In this case, the record contains extensive documentation and 
description of the appellant's contact dermatitis during 
active stages.  Her examiner in August 1998, while noting 
that her condition was inactive, also noted that he had a 
previous occasion to treat the appellant at a time when her 
skin condition had been more symptomatic.  This examiner 
provided opinion that her condition had improved since that 
time.  At this examination, the appellant herself expressed 
satisfaction with her current disability evaluation, and 
there is no evidence of record which suggests that her skin 
condition has worsened since her 1998 VA examination.  In any 
event, her well- documented lay statements and testimony of 
record are competent to describe her symptomatology during 
active stages.  See Bruce v. West, 11 Vet.App. 405, 411 
(1998) (lay testimony of observable symptomatology of a skin 
disorder, such as manifestations of discharge, pigmentation, 
dryness, scaling, itchiness and swelling, may be regarded as 
supplementing medical evidence of record).  Based upon the 
above, the Board is of the opinion that the evidence of 
record is sufficient to decide this case, and that the duty 
to assist the appellant pursuant 38 U.S.C.A. § 5107 has been 
satisfied.

Briefly summarized, the appellant was seen during his first 
period of service for a skin abnormality on her mid- lower 
back, manifested by pruritis, ache and dark pigmentation, 
which was diagnosed as tinea versicolor.  In a rating 
decision dated in October 1981, the RO granted service 
connection for tinea versicolor, and assigned noncompensable 
disability evaluation.  

The appellant was next seen during her second period of 
active service in 1990 with complaint of skin problems of the 
hands.  Her skin abnormality was manifested by thickened 
hypopigmented skin of her fingertips to the proximal 
interphalangeal joints (PIP) distally.  At times, she 
manifested coarse scaling erythema, mild bleeding, 
inflammation and complaint of hand fatigue.  She was treated 
with various creams and lotions.  The etiology of her skin 
disorder was undetermined and she was given diagnoses which 
included keratoderma, questionable atypical eczema and 
localized hypertrophic desquamation.  An August 1994 
consultation revealed desquamating skin at the ends of the 
fingers with a reported history that treatment with 
moisturizers and steroids did not help.  At that time, she 
denied complaint of itch.  A punch biopsy indicated diagnoses 
of hyperkeratosis and irregular acanthosis.  An October 1994 
clinical record noted improvement and stabilization of her 
eczema with moisturizer and Kenalog treatment.  

Post- service, the appellant's initial VA skin examination, 
dated in March 1995, revealed her complaint of pruritis, 
thickening of the distal phalanges with hypopigmentation and 
ragged cuticles.  She reported a history of chronic peeling 
eczematous dermatitis of the distal phalangeal since 1989.  
She denied frequent washing of the hands, but admitted to a 
history of picking and digging at the affected areas.  Her 
physical examination revealed decreased pigmentation over the 
distal PIP with ragged cuticles and lichenification.  The 
examiner commented that she appeared to be allergic to the 
type set of her computer and/or plastic polymers, and that 
she needed to be evaluated for a job avoiding such exposure.  
She was given a diagnosis of irritant contact dermatitis 
versus allergic dermatitis, and was instructed to continue 
use of topical corticosteroids with a cotton glove at night 
to provide for enhanced percutaneous absorption of the 
steroid.  

The appellant's clinical records from McDill AFB revealed a 
March 1995 description of her skin condition as 
"discoloration from PIP to end - white as compared to dark 
skin.  No peeling at present."  A March 1995 VA clinical 
record revealed her report of mild improvement of her eczema 
with moisturizing cream and hydrocortisone cream.  An April 
1995 consultation described her symptoms as xerotic thick 
skin of the fingertips.  At that time, a patch test was 
negative and she was given a diagnosis of dyshidrosis.  A May 
1995 consultation at McDill AFB revealed an assessment of 
idiopathic keratoderma that was considered benign in nature.

By means of a rating decision dated in August 1995, the RO 
granted service connection for peeling skin of both hands 
(contact dermatitis), and assigned an initial noncompensable 
disability evaluation.

Thereafter, the appellant's VA clinical records reveal an 
October 1995 consultation which indicated opinion that a 
significant component of her lichenification and 
hypopigmentation was due to vigorous rubbing of the hands.  
She was seen with complaint of slight itchiness of the hands 
in December 1995.  At that time, her skin disorder was 
manifested by hypopigmentation with lichenification of the 
left fingertips, but not the thumb, between the PIP and DIP 
joints.  She had similar symptoms of the right finger but the 
thumb and 4th digit were spared.  On the lateral aspect of 
the fingers between the 1st digit and thumb, there was 
papulosquamous thickening.  There was also dryness of the 
skin of both knees and umbilicus scaling on the scalp and 
behind the ears.  Finally, there was thickening of the heels 
bilaterally.  She was given an assessment of psoriatic- like 
thickening of various areas of her body, umbilical scaling, 
and skin thickening of the knees and heels.  She was 
instructed to wear gloves at work, but not latex gloves, and 
to use Neutrogena hand cream after washing of hands without 
towel drying.  An April 1996 allergy consultation revealed 
that she tested positive for allergy to dust mites and 
cockroach.  

During her appearance before the RO in October 1996, the 
appellant testified to the fact that the skin condition 
involving her hands was disfiguring and embarrassing.  In 
this respect, she complained of thick and hypopigmented skin 
that affected on all her fingers on the left except for 
little and ring fingers, and all the fingers on her right 
hand except the thumb.  She complained of a noticeable size 
difference of all affected digits with pigmentation loss from 
her distal joints to the fingernails.  She further complained 
that her skin itched, cracked and bled during active stages, 
more predominantly on the right.  She treated this condition 
with a steroid cream twice a day with varying degrees of 
success.

In a rating decision dated in October 1996, the RO increased 
the disability evaluation for her contact dermatitis to the 
current 10 percent rating effective to the date of her claim.

During her appearance before the RO in July 1997, the 
appellant testified to exacerbations of skin buildup, flaking 
and bleeding of the digits of both hands.  She again 
complained that her skin condition resulted in discoloration 
and disfigurement of her fingers.  The hearing officer 
commented that physical inspection failed to reveal active 
cracking, bleeding or actual sores, but there was evidence of 
slight peeling and past cracking and bleeding.  She 
complained that her currently prescribed sterile cream 
controlled her condition only a minority of the time.  She 
indicated that her condition cycled from a build- up of 
thickened skin to an eventual flaking of deadened skin.  She 
believed her diagnosis continued to be contact dermatitis.

A December 1996 VA dermatology clinical note reflected that 
the appellant's hands were pretty well- controlled, but dry, 
with use of Diprolene on weekends and Triamcinolone cream.  
At that time, her physical examination revealed distal 
fingers with "mild" hypopigmentation, few shallow fissures 
and scant hyperkeratotic scale.  A February 1997 consultation 
revealed minimal symptoms of pruritis and mild to moderate 
lichenification, but no active dermatitis.  At that time, a 
true patch test again returned as negative.  In May 1997, she 
underwent an allergy consultation with B.M., M.D.  At that 
time, she reported a history of dermatitis affecting the tips 
of her 1st, 2nd, 3rd, and 4th fingers of the right hand as well 
as the 1st and 2nd fingers of the left hand from the dorsum of 
the fingers to the DIP down.  Her physical examination 
revealed depigmentation of her skin in these areas, but there 
was no evidence of skin dryness, scaling, jaundice, eczema or 
urticarial lesions. 

On VA skin examination, dated in August 1998, the appellant 
primarily complained about the cosmetic aspects of her skin 
hypopigmentation.  On total body examination, she primarily 
manifested a "mild" hypopigmentation affecting the distal 
digits of both hands, particularly all fingers except the 
thumb on her right hand and thumb, 4th and 5th fingers of the 
left hand.  She had some speckled areas of hypopigmentation 
on her forearms that were not glaringly apparent, a 3- 
centimeter (cm.) splotchy patch of hypopigmentation in the 
right axilla and a slightly changed color to the clitoral 
area.  There was no active dermatitis present.  The examiner 
commented that he had seen the appellant previously at the 
clinic, and that her hypopigmentation appeared to be 
improving.  Upon review of the claims folder, the examiner 
commented that the appellant's dermatitis component appeared 
to be stable.  The etiology of her hypopigmentation appeared 
to be multifactorial, to include possible inflammatory 
reactions to chemicals, chronic use of topical steroids 
and/or current contact with irritants such as cleansing fluid 
for her computer terminal.  The examiner noted that the 
appellant was developing pigment in a previous biopsy site, 
and that it was possible that her condition was trying to 
repair itself.  In this respect, the examiner commented that 
the appellant had less hypopigmentation since he initially 
saw her at the VA clinic.  Diagnosis was of contact 
dermatitis with hypopigmentation possibly secondary to either 
inflammatory reactions or secondary to chemical reaction to 
her melanocytes.  The examiner opined that the appellant was 
able to function in a reasonably normal fashion with her 
hands in her position at the postal service.  Her primary 
concern was her appearance, and photographs were taken at the 
examination for the Board's review.

The severity of a skin disability is ascertained by 
application of the criteria set forth in the Schedule for 
Rating Disabilities contained in 38 C.F.R. § 4.118.  The 
schedule provides that conditions such as "Dermatitis 
exfoliativa," designated by Diagnostic Code 7817, shall be 
rated under the criteria for eczema.  Under these provisions, 
the current 10 percent rating assigned by the RO contemplates 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Codes 7806 (1999).  A 30 percent rating would be warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating would be warranted 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement. 

After review of the evidence of record, the Board finds, by a 
preponderance of the evidence, that a disability evaluation 
in excess of 10 percent for contact dermatitis is not 
warranted.  The evidence of record shows that the appellant's 
contact dermatitis is manifested primarily by mild 
hypopigmentation and lichenification of the 1st- 4th digits of 
the right hand and the 1st and 2nd digits of the left hand.  
She does manifest occasional periods of itching, scaling and 
bleeding during active stages, but such symptoms are not 
constant and are limited to the area from the fingertips to 
the PIP's.  Undoubtedly, her hypopigmentation and 
lichenification results in some disfigurement and 
embarrassment.  The Board has reviewed the medical 
descriptions of her disability as "mild" hypopigmentation 
that does not result in any functional impairment in the use 
of her hands.  The Board has also reviewed the photographs of 
record which, in the Board's opinion, does not reflect 
"marked" disfigurement of the hands.  As such, the Board 
finds that the claim of entitlement to increased disability 
rating for contact dermatitis must be denied. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

III.  Increased rating - allergic rhinitis

The appellant contends that symptoms associated with her 
allergic rhinitis warrant higher disability evaluations than 
assigned by the RO.  Her allegations and the evidence of 
record, when viewed in the light most favorable to her claim, 
are sufficient to well ground her claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle, 2 Vet.App. at 631.  As 
such, VA has a duty to assist her in the development of her 
claim.  Morton, 12 Vet. App. at 486.  In this case, the 
appellant has testified on two occasions regarding her 
rhinitis symptoms, and she has been afforded VA sinus 
examinations in 1995 and 1998.  The RO has also obtained all 
clinical records identified by her as relevant to her claim 
on appeal.  Based upon the above, the Board is of the opinion 
that the evidence of record is sufficient to decide this 
case, and that the duty to assist the appellant pursuant 38 
U.S.C.A. § 5107 has been satisfied.

The severity of a disease of the nose and throat is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  On October 7, 1996, new regulations became 
effective with respect to the criteria to be considered in 
evaluating allergic or vasomotor rhinitis.  61 Fed. Reg. 
46,728 (September 5, 1996).  Pursuant to the Court's holding 
in Karnas v. Derwinski, 1 Vet.App. 308 (1991), the Board must 
apply the old criteria in effect at the time of appeal for 
the entire appeal period if such version is more favorable 
than the revised criteria.  However, pursuant to 38 U.S.C.A. 
§ 5110(g), the Board may only apply the revised criteria from 
and after the effective date of amendment.  VA O.G.C. Prec. 
3-2000 (April 10, 2000).  Thus, from the time period 
beginning in October 7, 1996, the appellant's claim for an 
increased rating for allergic or vasomotor rhinitis must be 
considered under both the old and the new criteria with the 
most favorable version applied.  The new regulations were 
considered and applied by the RO, and the Board will do 
likewise.

Under the criteria in effect prior to October 7, 1996, a 10 
percent rating was warranted for chronic atrophic rhinitis 
manifested by definite atrophy of intranasal structure, and 
moderate secretion.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).  A 30 percent rating was warranted for symptoms of 
moderate crusting and ozena, atrophic changes.  A 50 percent 
rating was warranted for symptoms of massive crusting and 
marked ozena, with anosmia.  Ozena is defined as a condition 
of the nose associated with fetor or an offensive-smelling 
discharge.  Dorland's Illustrated Medical Dictionary 1211 
(28th ed. 1994).  Anosmia is defined as the absence of the 
sense of smell.  Id. at 89.

Under the criteria in effect from and after October 7, 1996, 
a 10 percent rating is warranted for allergic or vasomotor 
rhinitis, without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, DC 6522 (1999).  
A 30 percent rating is warranted for allergic or vasomotor 
rhinitis with polyps.  Id.

Briefly summarized, the appellant was first treated for 
rhinitis, manifested by sinus congestion, red nose and 
swollen turbinates during her second period of service.  
Initially, she was treated with Chlorpheniramine, Beconase 
nasal inhaler and Deconase.  Her discharge examination, dated 
in April 1994, noted the presence of boggy nasal mucosa.  Her 
initial VA sinus examination, dated in March 1995, revealed 
her complaint of chronic nasal congestion, daily yellowish 
drainage from post- nasal areas and episodes of laryngitis 
associated with excessive postnasal drainage.  She also 
complained of frequent headaches during periods of excessive 
nasal congestion.  She denied problems with frequent 
sneezing, itchy/watery eyes, significant greenish drainage or 
episodes of frequent sinusitis.  Her physical examination 
revealed hypertrophic turbinates bilaterally which were pale 
and boggy in appearance.  There was no purulent drainage.  
Her septum had bilateral crest spurring.  Her nasal cavities 
were very narrow secondary to turbinate hypertrophy and 
septal spurring.  There were no polyps in the superior nasal 
cavity.  The parasinal sinus x- rays demonstrated the 
turbinate hypertrophy, but the sinuses were otherwise 
satisfactory.  There did not appear to be any mucosal 
thickening or air fluid levels.  She was given an impression 
of symptoms suggestive of allergic rhinitis.

By means of a rating decision dated in August 1995, the RO 
granted service connection for allergic rhinitis, and 
assigned an initial noncompensable disability evaluation.

The appellant's subsequent VA clinical records reflect her 
treatment for complaint of nasal congestion and post- nasal 
drip on numerous occasions throughout 1995 and 1996.  Her 
clinical records consistently described hypertrophic inferior 
turbinates which were pale and boggy in appearance.  A 
September 1995 consultation revealed a small right middle 
meatal polyp.  However, a November 1995 sinus x- ray 
examination subsequently revealed clear paranasal sinuses and 
ostiomeatal complexes.  A December 1995 examination was 
positive for findings of moderate mucosal edema and septal 
spurs.  An April 1996 allergy consultation revealed that she 
tested positive for allergy to dust mites and cockroach.  Her 
rhinitis symptoms were treated with various prescriptions, 
such as Amoxicillin, Beconase nasal inhaler, Dimetapp, 
Septra, Deconamine and Pseudoephedrine, but her symptoms were 
not completely relieved. 

During her appearance before the RO in October 1996, the 
appellant primarily testified to chronic symptoms of nasal 
congestion, drainage and headaches.  She indicated that her 
congestive symptoms were worse in hot, humid weather and 
inside controlled environments.  To help control her 
symptoms, she used Septra on as needed basis and Beconase 
nasal spray in the morning and evening.  

A December 1996 VA clinical record reflects the appellant's 
continued treatment for nasal congestion with manifestations 
of a boggy nose with hypertrophic turbinates.  She indicated 
that her prescriptive medications were only providing her 
temporary relief.  An April 1997 clinical record noted "mild 
to moderate" nasal edema with mottled mucosa, and she was 
prescribed Atrovent the next month.  In May 1997, she 
underwent an allergy consultation with B.M., M.D.  At that 
time, she reported increased symptoms of stuffy nose, 
rhinorrhea, nose itching and daily headaches which were 
present most of the year.  She also complained of mild, 
watery eyes, occasional ear ringing and fullness.  She 
indicated that she snored at night and had mouth breathing.  
She denied a history of asthma, wheezing, coughing, shortness 
of breath, chest tightness or hemoptysis.  Her physical 
examination revealed plus two edema and pallor of the nasal 
turbinates causing "significant" obstruction bilaterally.  
There was also cobblestoning of the posterior pharyngeal 
wall.  There were no polyps.  She was given a diagnosis of 
probable perennial allergic rhinitis v. non- allergic or 
vasomotor rhinitis.  In June 1997, she was given an 
impression of perennial allergic rhinitis by the Allergy 
Asthma Center after allergy skin testing revealed her 
sensitivity to palm tree, nettle weed, johnson and top 
grasses and dust mites.

During her appearance before the RO in July 1997, the 
appellant complained of nasal stuffiness which affected her 
breathing.  She continued to complain of post- nasal drip, 
drainage and headaches.  She was now taking Atrovent along 
with her Beconase spray.  She also took Deconamine when her 
symptoms worsened, but she complained that this medication 
made her drowsy and interfered with her work.  She indicated 
that she manifested symptoms of prominent internal soft 
tissues, scarring and inflammation as well as spurring and 
tubination in the nasal cavities.

On VA ear, nose and throat examination, dated in September 
1998, the appellant primarily complained of nasal secretions 
and coughing in the morning which cleared up throughout the 
day.  In the morning, she had some yellow drainage and 
recently began to have some bloody discharge.  She complained 
of "some difficulty" breathing through both sides of her 
nose with "mild" dyspnea on exertion.  Her prescriptive 
medications controlled her symptoms to some extent, but did 
not provide complete relief.  On physical examination, her 
external nose was normal without deformities.  The dorsum was 
straight and the tip was not ptotic at all.  She had good 
external nares.  The turbinates were mildly hypertrophied 
with pale mucosa bilaterally.  The septum was midline.  There 
was no evidence of polypoid tissue present.  Overall, her 
nasal airway looked pretty good without significant 
obstruction except for enlarged turbinates.  There was no 
evidence of purulent drainage.  The sinuses were mildly 
tender to palpation on the left maxillary sinus.  The frontal 
sinuses were clear bilaterally.  She was given an impression 
of allergic rhinitis with some seasonal worsening.  The 
examiner commented that there did not appear to be any 
significant nasal obstruction or polyposis present in the 
nose.

In Supplemental Statement of the Case dated in March 2000, 
the RO appears to have assigned a noncompensable disability 
evaluation for allergic rhinitis prior to October 7, 1996 and 
a 10 percent disability evaluation thereafter.

Based upon the facts of this case, the Board finds that the 
criteria in effect prior to October 1996 are more favorable 
in application to the appellant.  In this respect, the lay 
evidence of record reveals complaint of chronic sinus 
congestion with post-nasal drip, drainage and headaches.  The 
medical evidence consistently documents findings of 
hypertrophic inferior turbinates which are pale and boggy in 
appearance.  Under the criteria in effect prior to October 
1996, the Board finds that these symptoms are sufficient to 
support a 10 percent rating for allergic rhinitis for the 
entire appeal period.  However, there is no evidence of 
moderate crusting, ozena, atrophic changes or anosmia.  As 
such, the preponderance of the evidence is against a higher 
still rating for allergic rhinitis under the criteria in 
effect prior to October 7, 1996.  

With respect to consideration of a higher evaluation from 
October 7, 1996 under the revised criteria, the Board finds 
one instance of a small right meatal polyp in September 1995 
which resolved within two months.  Thereafter, there is no 
evidence of further polyps.  Accordingly, the Board finds 
that, under the criteria in effect from and after October 7, 
1996, the evidence of record preponderates against a rating 
in excess of 10 percent.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

IV.  Extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1)

The Court has held that the Board is precluded by regulation 
from assigning an extra- schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  In this respect, 38 C.F.R. § 3.321(b)(1) 
provides that an extraschedular evaluation may be assigned 
for an exceptional or unusual disability picture, with such 
related factors as marked inference with employment or 
frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  

In this case, the Board has reviewed the record with these 
mandates in mind, but finds no basis for further action on 
this question.  In this respect, there is no showing that the 
appellant's service connected disabilities on appeal, whether 
considered singly or combined, has markedly interfered with 
her employment.  There is also no evidence that such 
conditions have required hospitalization.  Thus, the Board 
does not find that the appellant's symptomatology presents 
such an unusual or exceptional disability picture as to 
require referral of the claim by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996).

ORDER

An increased rating for TMJ syndrome is denied.

An increased rating for contact dermatitis is denied.

An increased rating to 10 percent for allergic rhinitis is 
granted for the entire appeal period.


REMAND

The appellant claims that she is entitled to a compensable 
rating for her headaches which have been deemed as service 
connected as secondary to her service connected TMJ 
disability.  In this case, the RO has held that the 
appellant's headaches, which the RO considers a symptom of 
her service connected TMJ, cannot be assigned a separate 
compensable rating without violating the anti- pyramiding 
provisions of 38 C.F.R. § 4.14.  In pertinent part, the 
provisions of 38 C.F.R. § 4.14 hold that VA must avoid 
compensating a claimant twice for duplicative or overlapping 
manifestations of a disease or disability under different 
diagnostic codes.  Additionally, the provisions recognize 
that the manifestations of certain symptoms, such as dyspnea, 
tachycardia, nervousness, fatigability, etc., may result from 
many causes and may not be presumed associated with a service 
connected condition.

The Court has interpreted of 38 C.F.R. § 4.14 as allowing a 
claimant to be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for any 
one of [the] conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions."  Esteban, 6 
Vet. App. at 262.  The Court has further held that, in 
assigning a disability rating, VA may only consider factors 
that are enumerated in the rating criteria.  Massey v. Brown, 
7 Vet.App. 204, 208 (1994).  As indicated above, the 
appellant's TMJ syndrome has been rated under Diagnostic 9905 
for limitation of motion of inter- incisal range.  Neither 
Diagnostic Code 9905 nor the other diagnostic codes in 38 
C.F.R. 4.150 contemplate headache symptoms in the rating of 
dental and oral conditions.  Thus, a separate and compensable 
rating for headaches would not be "duplicative of or 
overlapping with the symptomatology" of her TMJ disability.  
Esteban, 6 Vet. App. at 262.

Based upon the above, the Board must remand this issue to the 
RO for consideration of a separate and compensable disability 
evaluation for headaches. See Bernard v. Brown, 4 Vet.App. 
384 (1993) (the Board must consider whether a claimant will 
be prejudiced by addressing a question that has not been 
addressed by the RO).

Accordingly, this case is REMANDED for the following action:

The RO should assign a separate rating for service 
connected headaches after conducting all 
appropriate development.  In so doing, the RO 
should give consideration to all the evidence of 
record.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



